The defendants, convicted and sentenced upon the charge of being jointists, have appealed.
The main assignment of error is that the evidence showed sales of liquor by each of the appellants, yet the court permitted reputation evidence to be admitted. This case was tried before our recent decisions in State v. Stuttard, 143 Wn. 426,255 P. 663, and State v. Mavros, 144 Wn. 340, 258 P. 21. The state evidently conceding the correctness of the error assigned, has filed no appearance in this court. Under the authority of those cases, the judgment is reversed.
FULLERTON, MAIN, and HOLCOMB, JJ., concur.